Citation Nr: 0401519	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-07 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE
Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from March 1994 to March 1998.




This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego.  The RO denied entitlement to service connection 
for bilateral hearing loss.

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  


REMAND

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103- 446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet subject to a final decision by VA as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100.



VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.103(a) (2002).  The CAVC has held that 
section 5103(a), as amended by the VCAA and § 3.159(b), as 
recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence the claimant is 
to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (2003), the United States Court of 
Appeals for the Federal Circuit (CAFC) invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), which allows the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and requires a 
response period of "not less than 30 days to respond to the 
notice".  The CAFC held this is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.  In addition, in a recent decision, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F. 
3d 1334 (2003), the CAFC invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The CAFC found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

In this case VA issued a letter consistent with the notice 
requirements of the VCAA and allowed the veteran 60 days 
within which to submit evidence.  Although this is less than 
one year, at the end of the 60 days period, the RO contacted 
the veteran who stated that he did not have any other 
evidence to submit.  In addition, recent legislation permits 
VA to adjudicate a claim within a year of notification of 
information necessary to compete an application and the 
provision is retroactive to the date of the VCAA, November 9, 
2000.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified 
at 38 U.S.C. § ___ ).  

The record in this case shows that following the July 2001 
decision to deny service connection for bilateral hearing 
loss, the veteran expressed his disagreement with the 
decision in a statement received at the RO in March 2002.  In 
a letter to the veteran dated the same month, the RO advised 
the veteran that he could obtain a de novo review of his 
claim before he decided to proceed with the traditional 
appellate process.  See 38 C.F.R. § 3.2600.  The veteran was 
further informed that he had 60 days within which to advise 
the RO if he wanted a de novo review and that his appeal 
would proceed in the traditional appeals process if he did 
not respond. 

In March 2002, only days after the veteran was advised of his 
claim review options, he signed a statement requesting a de 
novo review of his appeal under the provisions of 38 C.F.R. 
§ 3.2600 and submitted it to the RO (date stamp of receipt 
not shown).  It appears, however, that the RO processed the 
veteran's claim under the traditional appellate process and 
subsequently forwarded the matter to the Board.

Given the veteran's explicit request to have this matter 
considered at the RO under a de novo review and the apparent 
failure to comply with that request, a manifest denial of due 
process would result if the Board were to proceed with its 
consideration of the appeal at this time.  From a review of 
the record, there is no indication that this request has been 
withdrawn by the veteran or his representative.  Accordingly, 
it will be necessary to return the case to the VBA AMC, in 
order have the veteran's disagreement with the denial of 
entitlement to service connection for bilateral hearing loss 
reviewed in a manner consistent with the provisions of 
38 C.F.R. § 3.2600.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

To ensure full compliance with due process requirements and 
that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the VBA AMC for the following development: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations and development action have 
been satisfied in accordance with 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  

3.  The veteran's disagreement with the 
denial of entitlement to service 
connection for bilateral hearing loss, 
should be reviewed by the appropriate 
personnel consistent with the provisions 
of 38 C.F.R. § 3.2600.  

If this de novo review process does not 
result in a grant of entitlement to 
service connection for bilateral hearing 
loss, the veteran should be provided a 
supplemental statement of the case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


